This is an action for the alleged wrongful death of the plaintiff's intestate, who was killed when struck by a trailer loaded with lumber and drawn by an automobile of the defendant upon Breazeale Avenue (U.S. No. 117), near the intersection with Main Street (N.C. No. 55), in the town of Mount Olive.
The Court being of the opinion that the case is governed by the principles enunciated in Pack v. Auman, 220 N.C. 704, 18 S.E.2d 247, and Mitchell v. Melts, 220 N.C. 793, 18 S.E.2d 406, the demurrer to the evidence was properly sustained and the judgment as in case of nonsuit was properly entered.
Affirmed.